Order affirmed, with ten dollars costs and disbursements. Per Curiam. The fundamental fact upon which the injunction order is affirmed is the damage to plaintiff by a substantial competitive service for which the defendant has not the requisite legal authorizations. Only the service which is competitive is restrained. No question of the desirability of the defendants’ service either through or local is involved in this case nor is any question involved as to the public convenience and necessity in respect to such service. All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.